DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/5/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/5/2021. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 24, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Goedmakers et al (US 2008/0149164) in view of Kogure et al (US 2010/0149644).

Regarding claim 21, Goedmakers et al discloses a thermoplastic composition in the form of a film comprising a thermoplastic polymer such as polycarbonate, i.e. a polymer matrix, 
While the reference discloses that the composition comprising that fillers such as glass that are used to refract or reflect light, the reference does not disclose that the reinforcing filler is a glass fiber as recited in the present claims.
Kogure et al discloses a polycarbonate light diffusing composition comprising a polycarbonate resin as well as a light diffusing agent (Abstract, [0001], and [0027]-[0028]). The reference discloses that in terms of transparency and refractive index the composition utilized the light diffusing agents such as glass fibers ([0028])
Given that both Goedmakers et al and Kogure et al are drawn to compositions comprising polycarbonate and glass fillers, and given that Goedmakers et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the glass fibers as taught by Kogure et al, it would therefore have been obvious to one of ordinary skill in the art to include such glass fibers in the composition disclosed by Goedmakers et al with a reasonable expectation of success.
Given that Goedmakers et al discloses mixing of the reinforcing filler and quantum dots, and given that Kogure et al discloses glass fibers, it is Examiner’s position that in the composition obtained by the combined disclosures of Goedmakers et al and Kogure et al, the 
Goedmakers et al discloses that the composition comprises fluorescent dyes with a quantum yield of greater than 90 % ([0081]).  Given that the fluorescent dye has a quantum yield of greater than 90 %, it is the Examiner’s position that the composition disclosed by the reference necessarily possesses a quantum yield with the recited range of at least about 70 %. 
Alternatively, Goedmakers et al is silent with respect to the quantum yield of the composition.  However, the combination of teachings from Goedmakers et al and Kogure et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Goedmakers et al is silent with respect to the wavelength shift of the composition.  However, the combination of teachings from Goedmakers et al and Kogure et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 24, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. Additionally, Goedmakers et al discloses that the composition is extruded ([0121]).

Regarding claim 32, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. Additionally, Goedmakers et al discloses that 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 33, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. Additionally, Goedmakers et al discloses that the thermoplastic composition comprises quantum dots in the amount of 0.0001 to about 1 wt. % of the composition, overlapping the recited range of about 1 to about 10 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goedmakers et al (US 2008/0149164) and Kogure et al (US 2010/0149644) as applied to claims 21, 24, and 32-33 above, and in view of Kurokawa et al (US 2017/0036376).

The discussion with respect to Goedmakers et al and Kogure et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 23, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. However, Goedmakers et al does not disclose the thickness of the film as recited in the present claims.
Kurokawa et al discloses a glass fiber reinforced polycarbonate resin sheet/film that has a thickness from 0.2 to 1.5 mm, i.e. 200 microns to 1,500 microns (Abstract, [0017], and [0290]). The reference discloses that if the film has a thickness of less than 0.2 mm, sheet formation becomes difficult as the sheet is likely to be torn, while thickness greater than 1,5 mm results in deteriorated surface smoothness ([0290]).
Given that both Goedmakers et al and Kurokawa et al are drawn to films comprising polycarbonate and glass fillers, in light of the particular advantages provided by the use and control of the film thickness as taught by Kurokawa et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such film thickness for the optical film disclosed by Goedmakers et al with a reasonable expectation of success.

Regarding claim 25, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. However, the combined disclosures of Goedmakers et al and Kogure et al do not disclose the average diameter of the glass fibers as recited in the present claims.

Given that both Goedmakers et al and Kurokawa et al are drawn to films comprising polycarbonate and glass fillers, in light of the particular advantages provided by the use and control of the glass fibers and glass fiber dimension as taught by Kurokawa et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such glass fibers in the optical film disclosed by Goedmakers et al with a reasonable expectation of success.

Regarding claim 26, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. However, the combined disclosures of Goedmakers et al and Kogure et al do not disclose the average length as recited in the present claims.
Kurokawa et al discloses a glass fiber reinforced polycarbonate resin sheet/film (Abstract, [0017], [0290]). The glass fibers have an average diameter from 1 to 10 mm, overlapping the recited range of at least about 0.75 mm ([0119]). The reference discloses that when the average length of the fiber is too short, the reinforcing effect is insufficient and if the average fiber length is too long, workability upon kneading the moldability is impaired ([0120]).
Given that both Goedmakers et al and Kurokawa et al are drawn to films comprising polycarbonate and glass fillers, in light of the particular advantages provided by the use and .

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goedmakers et al (US 2008/0149164) and Kogure et al (US 2010/0149644) as applied to claims 21, 24, and 32-33 above, and in view of Pickett et al (US 2010/0059721).

The discussion with respect to Goedmakers et al and Kogure et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 28-29, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. While, Goedmakers et al discloses that the composition comprises quantum dots, the reference does not disclose that the quantum dots comprise a passivation layer as recited in the present claims.
Pickett et al discloses that the surfaces of core and core/(multi)shell semiconductor nanoparticles often possess highly reactive dangling bonds that may be passivated by coordination of a suitable ligand, such as an organic ligand compound ([0007]).  The ligand compound chelates the surface of the quantum dot by donating lone pair electrons to the surface metal atoms, which tends to inhibit aggregation of the particles, protect the particle from its surrounding chemical environment, and provide electronic stabilization ([0007]).
Given that Goedmakers et al discloses a composition comprising quantum dots, and, in light of the particular advantages provided by the use and control of the organic ligands .

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Goedmakers et al (US 2008/0149164) and Kogure et al (US 2010/0149644) as applied to claims 21, 24, and 32-33  above, and in view of Hamilton et al (US 2020/0216624).

The discussion with respect to Goedmakers et al and Kogure et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 34, the combined disclosures of Goedmakers et al and Kogure et al teach all the claim limitations as set forth above. Additionally, Goedmakers et al discloses that the composition is molded by injection molding ([0122]). As evidenced by Paragraph [0146] of Hamilton et al, in injection molding, fibrous material such as glass fibers in molten material will typically align, with the length of the fiber oriented in the direction of the flow of the molten material. In light of the evidence in Hamilton et al, it is clear that the composition disclosed by Huang et al will necessarily possess a portion of glass fibers are aligned with one another as recited in the present claims.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2010/0087581).


Given that the reference does not require other ingredients other than the fiber reinforcement and quantum dots, it is clear that the composition is free of scattering particles as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
While there is no disclosure that the composition is an optical composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an optical composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Fisher et al is silent with respect to the peak waveshift and quantum yield of the film.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
 
In light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn.

Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims as being obvious over Huang in view of Ichikawa et al and Zhu as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that neither Goedmakers nor Kogure disclose or suggest that the use of glass fiber segments to prevent agglomeration of quantum dots. However, while Goedmakers does not disclose that the glass filler in the composition prevents aggregation of the quantum dots, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses that the composition is formed by blending or compounding, it is clear that the quantum dots and inorganic reinforcing fillers are dispersed in the polymer matrix. Accordingly, it is the Examiner’s position that in the film composition obtained by the combined disclosures of Goedmakers and Kogure will necessarily result in the reduced aggregation between the quantum dots as recited in the present claims.

Applicants argue that it would not have been obvious to incorporate glass fibers described in Kogure into the composition disclosed by Goedmakers given that Goedmakers describes compositions that may include one of dozens of inorganic fillers. However, it is noted that Goedmakers discloses a composition comprising glass filler, while Kogure provides motivation for utilizing glass fibers in order to control the transparency and light diffusion of the composition. Accordingly, Kogure provides motivation to modify the film composition disclosed 

Applicants argue that Kogure is silent regarding the use of inorganic fillers, so one of ordinary skill in the art would not look to Kogure for ideas for inorganic fillers.  However, while the reference does not disclose the use of inorganic fillers, the reference is drawn to a polycarbonate film composition which utilizes glass fibers in order to control the transparency and diffusion of light in the composition, while Goedmakers et al discloses a film composition comprising a thermoplastic polymer such as polycarbonate, fillers such as glass, as well as a diffuser. Thus, both Goedmakers and Kogure are both drawn to film compositions comprising polycarbonate and glass fillers, as well as the fact that both references are both drawn to the diffusion of light in film compositions, it is the Examiner’s position absent evidence to the contrary that one of ordinary skill in the art would look to Kogure and include the disclosed glass fibers in the composition disclosed by Goedmakers with a reasonable expectation of success.
Furthermore, it is noted that that while Kogure does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely the benefits of glass fibers in polycarbonate film compositions, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference 

Applicants argue that it is improper for the Office Action to conclude that the composition results from the allege combination of Goedmakers and Kogure would naturally, i.e. inherently, have the claimed option properties. However, it is unclear why it would be improper to conclude that the film composition disclosed by the combined disclosures of Goedmakers and Kogure would not naturally or inherently possess the claimed optical properties. Specifically, Goedmakers discloses a film composition comprising fluorescent dyes with a quantum yield of greater than 90 %. Given that the reference discloses a composition comprising a dye with quantum yield of greater than 90 %, it is unclear why the composition disclosed by the reference would not be able to achieve the recited compositional quantum yield. 
Furthermore, it is noted that according to the original specification, it is the instant composition made by combining quantum dots, glass fibers, and polymer matrix. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts. 
Finally, it is noted that Applicants have not proffered any evidence, i.e. data, supporting their position that the composition obtained by the combined disclosures of Goedmakers and Kogure would not possess the claimed quantum yield. To that end it is noted that “the arguments 

Applicants argue that the claimed compositions are novel, never having been made prior the present invention and the Examiner’s rejection is premised upon a hypothetical composition that was purportedly obvious to one of ordinary skill in the art and therefore hypothetical compositions cannot possess properties, they can only be expected to possess properties based upon the teachings of the prior art.  However, firstly attention is directed to MPEP 2112 V which states that once a reference teaching a product appearing to be substantially identical and the Examiner presents evidence or reasons to show inherency, the burden of proof shifts to the applicants. In the instant case, as discussed above, the Examiner has presented evidence or reasons why the optical film disclosed by the prior art would inherently possess the recite properties. Furthermore, it is noted that Applicants have not proffered any evidence that the film composition obtained from the prior art does not possess the claimed quantum yield. 
This is especially significant given that as set forth in the previous Office Action and maintained in the rejections above, the combined disclosures of Goedmakers and Kogure disclose a film composition comprising a polymer matrix, glass fibers, and quantum dots, identical to that claimed. Furthermore, as discussed above Goedmakers discloses a composition 
Finally, attention is directed to MPEP 2112.01 II which is specially drawn to inherency as it applies to compositions. This section of the MPEP states that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. To that end it is noted that there is no prohibition in the MPEP drawn to hypothetical combinations. Further attention is drawn to MPEP 2112.01 I which states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. Thus, this section of the MPEP addresses inherency under 35 U.S.C. 102 and 103 and the Examiner’s position remains that the position of inherency as set forth in the previous Office and maintained in the rejections above is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.